PER CURIAM.
We affirm on both issues raised by appellant. As to the constitutional attack upon Section 775.084, Florida Statutes (1988 Supp.), we affirm on the authority of Smith v. State, 567 So.2d 55 (Fla. 2d DCA 1990); Arnold v. State, 566 So.2d 37 (Fla. 2d DCA 1990); Roberts v. State, 559 So.2d 289 (Fla. 2d DCA), dismissed, 564 So.2d 488 (Fla.1990); King v. State, 557 So.2d 899 (Fla. 5th DCA), review denied, 564 So.2d 1086 (Fla.1990). Cf. Barber v. State, 564 So.2d 1169 (Fla. 1st DCA 1990).
We also reject appellant’s arguments on the second issue relating to alleged procedural irregularities in connection with the imposition of the habitual offender sentence.
AFFIRMED.
SMITH, NIMMONS and ZEHMER, JJ., concur.